DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. Applicant’s argument that Allen fails to disclose a separate sleeve body and torque sleeve is not persuasive since Brammer is being used to teach these components being separate as an alternative way to create the seal of Allen. Applicant’s argument that the combination impermissible changes the principle of operation of Allen is not persuasive since the principle of operation of Allen is to provide a sealing sleeve arrangement in a wellhead regardless of the number of pieces in the sleeve.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 20020062964 A1) in light of Brammer (US 5090737 A).
With respect to claim 1, Allen discloses an isolation sleeve comprising: a sleeve body (72); a torque sleeve (82), a compression seal (94), the compression seal positioned about the torque sleeve (shown in fig. 3); and a lock ring (87) the lock ring coupled to the sleeve body, the lock ring urged into engagement with a packoff (see fig. 1 below) by an energizing ring (see fig. 1 below).
However, Allen fails to disclose the torque sleeve being threaded to the isolation sleeve and the compression seal on a compression shoulder between the torque sleeve and the isolation sleeve.
Nevertheless, Brammer discloses this (isolation sleeve 51, torque sleeve 63, threaded at 65/67, compression shoulder is upper end of 63 on which 61 rests).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have used the threaded torque sleeve and compression shoulder and seal of Brammer in Allen in order to ensure a sufficiently tight seal is provided and to further energize the seal to prevent leakage as taught by Brammer (col. 3 ll. 1-18). Allen also discloses sealing by other means known in the art besides seals 94 in pgph. 78.










Fig. 1

    PNG
    media_image1.png
    798
    558
    media_image1.png
    Greyscale


With respect to claim 2, Allen and Brammer further discloses a wellhead comprising: a wellhead housing (combination 44, 72, 8, Allen), the wellhead housing coupled to a wellbore (4) at the surface; a casing (combination 16, 18), the casing coupled to the wellhead housing, the casing extending into the wellbore; a packoff (see figs. 1, 2, fig. 1 above), the packoff positioned within the wellhead housing; and an isolation sleeve, the isolation sleeve including: a sleeve body positioned within the packoff; a torque sleeve, the torque sleeve threadedly coupled to the sleeve body, the torque sleeve including a compression shoulder; a compression seal, the compression seal positioned about the torque sleeve between the compression shoulder and the sleeve body (discussed supra), the compression seal sealingly engaging the casing (shown in fig. 3); and a lock ring, the lock ring coupled to the sleeve body, the lock ring engaging the packoff, the lock ring urged into engagement with the packoff by an energizing ring (discussed supra).
With respect to claim 5, Allen in light of Brammer further discloses a method comprising: providing a wellbore (wellbore into which 18 extends, Allen); positioning a casing (combination 16, 18) within the wellbore; coupling a wellhead housing (discussed supra) to the wellbore (4, shown in fig. 1) and to the casing (shown in fig. 1); providing an isolation sleeve, the isolation sleeve including: a sleeve body, the sleeve body positioned within the packoff; a torque sleeve, the torque sleeve threadedly coupled to the sleeve body, the torque sleeve including a compression shoulder; a compression seal, the compression seal positioned about the torque sleeve between the compression shoulder and the sleeve body (discussed supra); inserting the isolation sleeve into the wellhead housing such that the compression seal is positioned within the casing; rotating the torque sleeve relative to the sleeve body (via 31 in Brammer); and compressing the compression seal along the direction of travel of the torque sleeve (col. 4 l. 45 – col. 5 l. 3, Brammer).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/03/2022